In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00162-CV


                          IN RE ALISHIA MORRIS, RELATOR


                               ORIGINAL PROCEEDING

                                      June 28, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


       Relator, Alishia Morris, an inmate proceeding pro se, filed a petition for writ of

mandamus in this Court on April 10, 2019. However, her petition seeks relief that cannot

be provided by mandamus. Consequently, we construe Morris’s petition to be a petition

for writ of habeas corpus. We dismiss this original proceeding for want of jurisdiction.


       Morris filed a petition seeking similar relief and raising substantially similar

arguments on December 5, 2017. This Court dismissed that original proceeding for want

of jurisdiction on January 16, 2018. Ex parte A.M., No. 07-17-00451-CV, 2018 Tex. App.

LEXIS 475, at *3 (Tex. App.—Amarillo Jan. 16, 2018, orig. proceeding) (per curiam). Due
to the substantial similarities in Morris’s current petition and her previous petition, we

again dismiss her petition for want of jurisdiction. Id.


                                                           Per Curiam




                                              2